Citation Nr: 0601443	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a 
hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his headaches are caused by a fall in 
military service in which his head struck the butt of his 
rifle and/or an incident when he was struck in the head with 
a rifle.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

In this regard, service medical records dated in July 1975 
document the fact that the veteran fell while in training and 
sustained a cut over his left eye and a treatment record a 
few days later reported that he had injured his ribs falling 
on his weapon.  Moreover, post-service records, including the 
January 2001 VA examiner, diagnose, among other things, post-
traumatic headaches, tension headaches, cluster headaches, 
and/or migraine headaches.  However, the January 2001 VA 
examiner did not provide an opinion as to the origins of the 
headaches.  Therefore, the Board finds that a remand is 
required to obtain such an opinion.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002);  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein.).

The Board also notes that the veteran testified that he 
received treatment for his headaches from his family doctor 
in the early 1980's, another civilian doctor in the 1980's, 
and at VA since the early 1990's.  A review of the record 
also shows that the veteran reported he received his VA 
treatment at the East Orange and Lyons VA Medical Centers.  
The record also shows that the veteran receives treatment at 
the Newark VA Medical Center and from Dr. Ashianti of the 
Sleep Wake Center.  However, a request for all of these 
records does not appear in the claim's file.  Therefore, a 
remand is also required to request them.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this regard, the Board notes that, while VA in May 2001 
requested the veteran's private treatment records from Walter 
Matkiwsky, DO, Jill Bressler, M.D., and Arthur Rothman, M.D., 
the claimant was not thereafter notified when Drs. Matkiwsky 
and Rothman failed to reply to this request and Dr. Bressler 
replied with only a copy of her August 1999 examination 
report.  Moreover, 401 Medical Imaging replied indicating 
that they required $150.00 for a copy of his brain magnetic 
resonance imaging evaluation (MRI).  Therefore, on remand, 
the veteran should be notified of the above facts.  Id.

Lastly, the Board finds that on remand the veteran should be 
notified that the current record is devoid of any medical 
evidence showing complaints, diagnoses, or treatment for 
headaches for the first 20 plus years following his March 
1977 separation from military service.  Therefore, since such 
evidence is critical to establishing his claim, he is invited 
to obtain and associate with the record any relevant 
evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 (2005).

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the East 
Orange, Newark, and Lyons VA Medical 
Centers all of the veteran's records 
since March 1977 that have not already 
been associated with the claim's file.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder.

2.  The RO, after obtaining 
authorizations from the veteran, should 
attempt to obtain and associate with the 
record his records from the family doctor 
and the other civilian doctor he 
testified about seeing in the 1980's.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.  

3.  The RO should contact the veteran and 
notify him that Drs. Matkiwsky and 
Rothman failed to reply to VA's earlier 
request for his treatment records, Dr. 
Bressler replied with only a copy of her 
August 1999 examination report, and 401 
Medical Imaging replied indicating that 
they required $150.00 for a copy of his 
brain MRI.  He should thereafter be 
notified that VA adjudication of his 
claim will go forward without these 
records if his fails to obtain and file 
them with VA.

4.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
headaches for the first 20 plus years 
following his March 1977 separation from 
military service.  He is invited to 
identify the location of any other 
relevant medical records during this time 
period so that VA may obtain them on his 
behalf.  In particular the veteran is 
invited to submit competent medical 
opinion evidence showing that it is at 
least as likely as not that his current 
headaches are due to military service.

5.  After undertaking the above 
development, to the extent possible, the 
veteran's claim's folder should be 
provided to the examiner who conducting 
the January 2001 VA examination if 
available or another examiner if he is 
not.  Based on a review of the claims 
folder, the examiner must address the 
following:

i.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any of the veteran's diagnosed 
headache disorders are related to 
service, including the July 1975 in-
service incidents when he fell while 
in training and sustained a cut over 
his left eye and the fall a few days 
later when he injured his ribs 
falling on his weapon?

ii.  The examiner must give a 
complete rationale for all opinions 
given.  The rationale should include 
a discussion of examination 
findings, historical records, and 
medical principles. 


7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

